Exhibit 10.3
 
SECOND AMENDMENT
to the
COMPOSITE LEASE AGREEMENT
By and Between
MEMPHIS-SHELBY COUNTY AIRPORT AUTHORITY
and
FEDERAL EXPRESS CORPORATION
Effective as of June 1, 2009
 

 

 



--------------------------------------------------------------------------------



 



SECOND AMENDMENT
TO THE COMPOSITE LEASE AGREEMENT
This Second Amendment, effective on the 1st of June, 2009 (the “Effective
Date”), by and between MEMPHIS-SHELBY COUNTY AIRPORT AUTHORITY (herein referred
to as “Authority”), a body politic and corporate, organized and existing under
the laws of the State of Tennessee, and FEDERAL EXPRESS CORPORATION (herein
referred to as “Tenant”), a corporation duly organized and existing under the
laws of the State of Delaware and qualified to do business in the State of
Tennessee (Authority and Tenant are collectively referred to as “Parties”).
W I T N E S S E T H:
WHEREAS Authority and Tenant executed an instrument entitled “Composite Lease
Agreement” with an effective date of January 1, 2007 (that instrument, as
previously amended by First Amendment to the Composite Lease Agreement intended
to be effective as of September 1, 2008, being herein called the “Composite
Lease Agreement”); and
WHEREAS Authority and Tenant intended the Composite Lease Agreement to represent
each of 23 separate lease agreements (later increased to 24) between the Parties
and showed the differences among the 23 (later 24) leases by attaching a
schedule as Exhibit A to the Composite Lease Agreement that identified each
parcel of real property Authority leased to Tenant, the portion of the Term (as
defined in the Composite Lease Agreement) during which the lease of each parcel
lease will be in effect, and the rent that Tenant pays to Authority for each
parcel; and
WHEREAS one of the parcels included in the Composite Lease Agreement was “Parcel
10” (herein so called); and
WHEREAS Authority now desires to use the property known as Parcel 10, and more
particularly described and depicted in the attached Exhibit “A”, incorporated by
reference herein, for construction activities related to the reconstruction of
the eastern segments of Taxiways Alpha and Victor beginning May 1, 2010, and
ending approximately December 31, 2011; and
WHEREAS Authority and Tenant have agreed that, during the foregoing construction
period, Parcel 10 will be removed from the Leased Premises and the rent due to
the Authority for Parcel 10 will be adjusted accordingly;

 

2 



--------------------------------------------------------------------------------



 



NOW, THEREFORE, for and in consideration of the promises, covenants and
agreements hereinafter contained to be kept and performed by the parties hereto
and upon the provisions and conditions hereinafter set forth, Authority and
Tenant do hereby covenant and agree as follows:
SECTION 1 Definitions. Except as otherwise provided herein, and unless the
context clearly requires otherwise, all words and terms used in this Second
Amendment that are defined in the Composite Lease Agreement will have, for all
purposes of this Second Amendment, the respective meanings given to them in the
Composite Lease Agreement.
SECTION 2 Term. The term (“Term”) of this Second Amendment commences on May 1,
2010 (the “Commencement Date”), and expires on December 31, 2011.
SECTION 3 Rental Rate.
a. The Parties acknowledge and agree that the current rent for Parcel 10 is
Three Thousand One Hundred Thirty-Two Dollars and Twenty-Four Cents ($3,132.24)
per month.
b. The Parties further agree that on May 1, 2010, and continuing throughout the
Term, Parcel 10 will not be a part of the Leased Premises and Tenant shall not
be obligated to pay rent for Parcel 10, and the rent payable for the Leased
Premises will be reduced by Three Thousand One Hundred Thirty-Two Dollars and
Twenty-Four Cents ($3,132.24) each month during the Term.
c. The Parties acknowledge and agree that the above does not in any way affect
Tenant’s obligation to pay Authority all other rent due under the Composite
Lease Agreement. Rental rates are subject to increase or decrease annually in
accordance with the rental rate provisions set forth in the Composite Lease
Agreement.
d. Upon the expiration of the Term, Parcel 10 will again become part of the
Leased Premises automatically and without any further action on the part of
Authority or Tenant, and the rent payable for the Leased Premises will be
increased by Three Thousand One Hundred Thirty-Two Dollars and Twenty-Four Cents
($3,132.24) per month as that amount would have been adjusted in accordance with
the terms of the Composite Lease Agreement if Parcel 10 had remained part of the
Leased Premises throughout the Term.

 

3 



--------------------------------------------------------------------------------



 



SECTION 4 Use.
a. During the Term, Authority and its designee may use Parcel 10 solely for
construction-related activities incident to the reconstruction of certain
taxiways, including, but not limited to, a staging area, batch plant, setting up
of temporary trailers or similar temporary storage structures, the parking of
contractor vehicles and construction equipment, storage of materials, and office
space. Authority agrees to notify Tenant in writing if Authority intends to
change its use of Parcel 10.
b. Authority agrees not to use Parcel 10 in any way that:

  (i)  
constitutes the commission of waste, the maintenance of a nuisance, or the
breach of any restriction or obligation set forth in the Composite Lease
Agreement; or
    (ii)  
involves the use, sale or introduction onto the premises of any hazardous or
toxic substances.

SECTION 5 Removal of Equipment Beginning May 1, 2010, Authority shall remove
from Parcel 10, and properly dispose of, the trailers and kiosks presently
located on Parcel 10 at Authority’s sole expense. Authority shall also remove
from Parcel 10 the crew steps, tires and other personal property currently
located on Parcel 10 (the “Tenant’s Equipment”) and shall store the Tenant’s
Equipment on other property that Authority owns at the Memphis International
Airport (the “Airport”) and that is not leased to Tenant, all at Authority’s
sole expense. Prior to the expiration of the Term or any earlier termination of
this Second Amendment, Authority shall return the Tenant’s Equipment to Parcel
10 at Authority’s sole expense. If, at any time during the Term, Tenant requires
any of the Tenant’s Equipment for use in Tenant’s operations, Authority shall
allow Tenant access to the site where Authority has stored Tenant’s Equipment so
that Tenant, at Tenant’s sole expense, may remove whatever portion of the
Tenant’s Equipment that Tenant may require. Authority may store the Tenant’s
Equipment in the open and will have no liability for deterioration of the
Tenant’s Equipment that occurs as a result of its exposure to the elements.
Authority must, however, repair at its expense any damage that occurs to any of
the Tenant’s Equipment during the Term as a result of the fault or negligent act
of any person that has access to the Tenant’s Equipment during the Term.

 

4 



--------------------------------------------------------------------------------



 



SECTION 6 Construction of Improvements/Alterations. The Composite Lease
Agreement obligates Tenant to keep the Leased Premises in good order and repair,
ordinary wear and tear excepted. The Parties understand and agree that Tenant
shall not be held responsible for any wear and tear or damage to Parcel 10 that
occurs during the Term. Upon the expiration of the Term or any earlier
termination of this Second Amendment, Authority shall deliver possession of
Parcel 10 to Tenant in the condition that existed on the Commencement Date,
except for reasonable wear and tear, alterations and improvements that Authority
makes to Parcel 10, but that Tenant does not require Authority to remove, and
damage that does not occur as a result of the negligence or willful misconduct
of Authority or any of its employees, agents, contractors or other invitees.
Authority may remove any fencing currently installed on Parcel 10 without
consent from Tenant; prior to the expiration of the Term or any earlier
termination of this Second Amendment, however, Authority must re-install any
fencing it removes at the locations where presently installed.
Authority further agrees that Parcel 10 will be free from construction or other
debris and all construction related materials will be removed before Parcel 10
is returned to Tenant.
SECTION 7 Remainder of Composite Lease Agreement in Effect. All other terms,
provisions, conditions, covenants and agreements of the Composite Lease
Agreement shall continue in full force and effect.
SECTION 8 Effective Date of this Second Amendment. This Second Amendment shall
become effective June 1, 2009.
IN WITNESS WHEREOF, the Parties have caused their duly authorized
representatives to execute this Second Amendment to the Composite Lease
Agreement.

                  MEMPHIS-SHELBY COUNTY AIRPORT AUTHORITY       FEDERAL EXPRESS
CORPORATION
 
               
By:
  /s/ SCOTT A. BROCKMAN       By:  /s/ WILEY JOHNSON, JR.
 
             
 
  Title: EVP/COO         Title:  Managing Director, Real Estate and
Airport Development
 
                Date: March 30, 2010       Date: March 24, 2010
 
                Approved as to Form and Legality:             MSCAA Board
Secretary
              /s/ SARA L. HALL                           Sara L. Hall, Vice
President & General Counsel            

Date: March 29, 2010

 

5 



--------------------------------------------------------------------------------



 



EXHIBIT A to
SECOND AMENDMENT
to the
COMPOSITE LEASE AGREEMENT
By and Between
MEMPHIS-SHELBY COUNTY AIRPORT AUTHORITY
and
FEDERAL EXPRESS CORPORATION
Effective as of June 1, 2009
 
Parcel 10 Legal Description
Parcel 10
Supplemental Agreement 16, Parcel 22A
March 7, 2007
Description of a ground lease area being a portion of the Memphis-Shelby County
Airport Authority Property as recorded in Special Warranty Deed F5-5925, Parcel
1; located on the south east corner of Tchulahoma & Knight Arnold Road in
Memphis, Shelby County, Tennessee.
Commencing at the intersection of the east right-of-way line of Tchulahoma Road
(106 foot right of-way) and the south right-of-way line of Knight Arnold Road
(80 foot right-of-way), Thence northeastwardly along the south right-of-way line
of Knight Arnold Road, North 63 degrees 57 minutes 58 seconds east, a tangent
distance of 44.72 feet to the TRUE POINT OF BEGINNING of the following lease
area, Thence North 63 degrees 57 minutes 58 seconds East, a distance of 47.03
feet to a point of curve, Thence along a curve to the right having a radius of
960.00 feet with an arc distance of 470.59 feet and a chord of North 78 degrees
0 minutes 33 seconds East, a chord distance of 465.89 feet to a point of
compound curve, Thence along a curve to the right having a radius of 23.19 feet
with an arc distance of 37.35 feet and a chord of South 41 degrees 48 minutes 54
seconds East, a chord distance of 33.44 feet to a point of tangency located in
the west right-of-way line of Linda Road, Thence southwestwardly along the west
line of Linda Road (50 feet right-of-way), South 4 degree 19 minutes 6 seconds
West, a distance of 309.31 feet to the southeast corner of said lease area,
Thence North 85 degrees 14 minutes 39 seconds West, a distance of 422.13 feet to
the southwest corner of said lease area located in the east right-of-way line of
Tchulahoma Road, Thence northwestwardly along said east right-of-way line, North
31 degrees 8 minutes 19 seconds West, a distance of 142.84 feet to a point of
curve, Thence along a curve to the right having a radius of 40.00 feet with an
arc distance of 67.28 feet and a chord of North 17 degrees 2 minutes 57 seconds
East, a chord distance of 59.63 feet to the point of beginning and containing
approximately 140,617 square feet or 3,214 acres by calculation.

 

6 



--------------------------------------------------------------------------------



 



[Photographs]

 

7 



--------------------------------------------------------------------------------



 



 
THIRD AMENDMENT
to the
COMPOSITE LEASE AGREEMENT
By and Between
MEMPHIS-SHELBY COUNTY AIRPORT AUTHORITY
and
FEDERAL EXPRESS CORPORATION
Effective as of July 1, 2009
 

 

8 



--------------------------------------------------------------------------------



 



THIRD AMENDMENT
TO THE COMPOSITE LEASE AGREEMENT
This Third Amendment, effective on the 1st day of July, 2009 (the “Effective
Date”), by and between MEMPHIS-SHELBY COUNTY AIRPORT AUTHORITY (herein referred
to as “Authority”), a body politic and corporate, organized and existing under
the laws of the State of Tennessee, and FEDERAL EXPRESS CORPORATION (herein
referred to as “Tenant”), a corporation duly organized and existing under the
laws of the State of Delaware and qualified to do business in the State of
Tennessee (Authority and Tenant are collectively referred to as “Parties”.),
W I T N E S S E T H:
WHEREAS Authority and Tenant executed an instrument entitled “Composite Lease
Agreement” with an effective date of January 1, 2007 (that instrument, as
previously amended by First Amendment to the Composite Lease Agreement intended
to be effective as of September 1, 2008, and by Second Amendment to the
Composite Lease Agreement intended to be effective as of June 1, 2009, being
herein called the “Composite Lease Agreement”); and
WHEREAS Authority and Tenant intended the Composite Lease Agreement to represent
each of 23 separate lease agreements between the Parties (later increased to 24)
and showed the differences among the 23 (later 24) leases by attaching a
schedule as Exhibit A to the Composite Lease Agreement that identified each
parcel of real property Authority leased to Tenant, the portion of the Term (as
defined in the Composite Lease Agreement) during which the lease of each parcel
will be in effect, and the rent that Tenant pays to Authority for each parcel;
and
WHEREAS Parcel 2, as described and depicted in the Composite Lease Agreement,
includes buildings designated as Hangars 21, 22, 23, 24, 25 and 27 and land on
which a building designated as Hangar 26 previously stood; and
WHEREAS, prior to the parties’ execution of the Composite Lease Agreement,
Tenant removed Hangar 26 with the Authority’s consent, but the rent established
in the Composite Lease Agreement for Parcel 2 inadvertently did not reflect the
earlier removal of that building; and
WHEREAS Tenant now intends with the Authority’s consent to remove Hangars 21, 22
and 23 from Parcel 2, to construct a new hangar (the “Replacement Hangar”) whose
footprint will have an area of approximately 35,419 square feet on the land
where Hangars 21, 22 and 23 now stand, and to renovate Hangars 24, 25 and 27;
and

 

9



--------------------------------------------------------------------------------



 



WHEREAS the parties wish to amend the Composite Lease Agreement to reflect these
changes and to modify the rent owed by Tenant accordingly;
NOW, THEREFORE, for and in consideration of the promises, covenants and
agreements hereinafter contained to be kept and performed by the parties hereto
and upon the provisions and conditions hereinafter set forth, Authority and
Tenant do hereby covenant and agree as follows:
SECTION 1. Definitions. Except as otherwise provided herein, and unless the
context shall clearly require otherwise, all words and terms used in this Third
Amendment that are defined in the Composite Lease Agreement shall, for all
purposes of this Third Amendment, have the respective meanings given to them in
the Composite Lease Agreement.
SECTION 2. Authority Consent. Authority consents to the demolition of Hangars
21, 22 and 23, the construction of the Replacement Hangar and the renovation of
Hangars 24, 25 and 27 in accordance with the drawings and specifications
described in Exhibit A attached to this Amendment. Authority consents to any
revision of those drawings and specifications that Tenant causes to be made so
long as the revision does not result in either a material reduction in the size
of the Replacement Hangar or a reduction in the estimated cost of the
demolition, construction and renovation depicted in those drawings and
specifications.
SECTION 3. Modification of Composite Lease and Applicable Rent. The Parties
amend the Composite Lease Agreement to reflect the removal of Hangar 26, the
removal of Hangars 21, 22 and 23 in preparation for the building of the
Replacement Hangar, and renovation of Hangars 24, 25 and 27. As of the Effective
Date, the Parties substitute the table attached to this Amendment for the table
included as part of Exhibit “A” to the Composite Lease Agreement. The
substitution of that Exhibit will accomplish the following:
(a) Effective as of July 1, 2009, the annual rent for Parcel 2 will be reduced
by $15,870.00 to reflect the removal of Hangar 26. Because the execution of this
Third Amendment is occurring after July 1, 2009, the Effective Date, Tenant has
overpaid rent for Parcel 2 in the amount of $1,322.50 per month since the
Effective Date. Accordingly, Tenant will receive a credit against the
installment of rent next becoming due under the terms of the Composite Lease
Agreement after the date the Parties execute and deliver this Third Amendment
(as distinguished from its Effective Date) in the aggregate amount of the
overpayment.

 

10



--------------------------------------------------------------------------------



 



(b) Effective as of the later to occur of August 1, 2010, or the date on which
Tenant substantially completes the construction of the Replacement Hangar and
Tenant’s beneficial occupancy of the Replacement Hangar begins, the annual rent
for Parcel 2 will be reduced by $44,246.00. The areas of the footprints of
Hangars 21, 22 and 23 are 10,000 square feet, 7,000 square feet and 13,000
square feet respectively. Before this Amendment becomes effective, the portion
of the Parcel 2 rent allocable to that 30,000 square feet of building space and
the land underlying it is $50,917.00. At the rate that the Parties are currently
using for the calculation of that portion of the rent payable under the terms of
the Composite Lease Agreement that is allocable to unimproved land, the annual
rent for the approximately 35,000 square feet of land that will underlie the
Replacement Hangar would be $6,671.00. As a result, the rent reduction described
above in this Subsection 3(b) will be the net amount after deducting $50,917.00
and adding $6,671.00.
(c) Effective as of the later to occur of August 1, 2010, or the date on which
Tenant substantially completes the renovation of Hangar 24, 25 and 27 and
Tenant’s beneficial occupancy of those Hangars begins, the annual rent for
Parcel 2 will be reduced by $23,458.05. Before this Amendment becomes effective,
the portion of the Parcel 2 rent allocable to Hangars 24, 25 and 27 is
$78,193.49. The rent reduction described above in this Subsection 3(c)
represents a thirty-percent reduction in that portion of the Parcel 2 rent
allocable to Hangars 24, 25 and 27, which reduction the Authority is offering in
order to induce Tenant to make the renovations to Hangars 24, 25 and 27.
The Parcel 2 rent, as adjusted in accordance with the foregoing, will continue
to be subject to adjustment in accordance with the terms of Section 2.03(a)(i)
of the Composite Lease Agreement.
SECTION 4. Remainder of Composite Lease in Effect. All other terms, provisions,
conditions, covenants and agreements of the Composite Lease shall continue in
full force and effect.
SECTION 5. Effective Dates of this Third Amendment. This Third Amendment becomes
effective as of July 1, 2009.

 

11



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties have caused their duly authorized
representatives to execute this Third Amendment to the Composite Lease
Agreement.

                  MEMPHIS-SHELBY COUNTY AIRPORT AUTHORITY       FEDERAL EXPRESS
CORPORATION
 
               
By:
  /s/ LARRY D. COX       By:  /s/ WILEY JOHNSON, JR.
 
             
 
  Title: President         Title:  Managing Director, Real Estate and
Airport Development
 
                Date: April 27, 2010       Date: April 27, 2010
 
                Approved as to Form and Legality:             MSCAA Board
Secretary
              /s/ SARA L. HALL                           Sara L. Hall, Vice
President & General Counsel            

Date: April 27, 2010

 

12



--------------------------------------------------------------------------------



 



EXHIBIT A to
THIRD AMENDMENT
to the
COMPOSITE LEASE AGREEMENT
By and Between
MEMPHIS-SHELBY COUNTY AIRPORT AUTHORITY
and
FEDERAL EXPRESS CORPORATION
Effective as of July 1, 2009
 
Project Manual entitled “Hangar 21, 2457 Democrat Road; Modifications to Hangar
24 — 2443A Democrat Road, Feeder OPS — 2443B Democrat Road, Hangar 25 — 2443C
Democrat Road, Hangar 27 — 2439 Democrat Road, Memphis HUB, Memphis
International Airport, Memphis, Tennessee,” prepared by Renaissance Group and
dated February 15, 2010.
Drawings entitled “Construction Documents for the New Construction of FedEx
Corporate Aviation Hangar 21, Memphis International Airport, 2457 Democrat Road,
Memphis, Tennessee, and Modifications to Hangar 24- 2443A Democrat Road, Feeder
OPS — 2443B Democrat Road, Hangar 25 — 2443C Democrat Road, Hangar 27 — 2439
Democrat Road”, prepared by Renaissance Group, Chad Stewart & Associates,
Thompson Engineers, and Engineering Design Consultants, dated February 15, 2010,
most recently revised April 1, 2010, and consisting of the following sheets:

     
G0.1
  COVER SHEET
 
    CIVIL
C1.1
  DEMOLITION PLAN
C2.1
  SITE PLAN
C2.2
  FENCE PLAN
C2.3
  JOINT & SLAB LAYOUT PLAN
C3.1
  GRADING & DRAINAGE PLAN
C4.1
  EROSION CONTROL & SWPPP PLAN — PHASE 1
C4.2
  EROSION CONTROL & SWPPP PLAN — PHASE 2
C5.1
  UTILITY PLAN
C5.2
  FIBER OPTIC PLAN
C6.1
  PLAN & PROFILE OFFSTREET DRAINAGE
C7.1
  JOINT, SLAB & PAVING DETAILS
C7.2
  FENCE & SITE DETAILS
C7.3
  SITE DETAILS
C7.4
  SITE DETAILS

 

13



--------------------------------------------------------------------------------



 



      ARCHITECTURAL
D1.1
  DEMOLITION PLAN
A1.1
  SITE PLAN
A2.1
  OVERALL FLOOR PLAN
A2.2A
  FLOOR PLAN — AREA A
A2.2B
  FLOOR PLAN — AREA B
A2.3
  OVERALL REFLECTED CEILING PLAN
A2.4A
  REFLECTED CEILING PLAN — AREA A
A2.4B
  REFLECTED CEILING PLAN — AREA B
A2.5
  ROOF PLAN
A3.1
  EXTERIOR ELEVATIONS
A3.2
  EXTERIOR ELEVATIONS
A4.1
  BUILDING SECTIONS
A4.2
  WALL SECTIONS
A4.3
  WALL SECTIONS & DETAILS
A5.1
  ENLARGED PLANS
A6.1
  DOOR SCHEDULE & DETAILS
 
    STRUCTURAL
S1.1
  GENERAL NOTES
S1.2
  GENERAL DETAILS
S2.1
  FOUNDATION PLAN — AREA A
S2.2
  FOUNDATION PLAN — AREA B
S3.1
  DOOR FRAMING PLAN
S3.2
  MEZZANINE FRAMING PLAN
S3.3
  ROOF FRAMING PLAN — AREA A
S3.4
  ROOF FRAMING PLAN — AREA B
S4.1
  FOUNDATION SECTIONS
S4.2
  FOUNDATION SECTIONS
S5.1
  FRAMING SECTIONS
S5.2
  FRAMING SECTIONS
S5.3
  FRAMING SECTIONS
S5.4
  BUILDING SECTION
 
    FIRE PROTECTION
FPPM1.0
  DIVISION 1500 STANDARD SYMBOLS DRAWING
FPPM1.1
  SITE PLAN — FIRE PROTECTION & PLUMBING
FP1.1A
  FLOOR PLAN AREA A — FIRE PROTECTION
FP1.1B
  FLOOR PLAN AREA B — FIRE PROTECTION
FP1.3
  ENLARGED FLOOR PLAN HANGAR 21 FIRE PROTECTION ROOM — FIRE PROTECTION
 
    PLUMBING
P1.1A
  FLOOR PLAN AREA A — PLUMBING
P1.1B
  FLOOR PLAN AREA B — PLUMBING
P2.1
  SCHEDULES & RISER — PLUMBING
P3.1
  DETAILS — PLUMBING
P3.2
  DETAILS — PLUMBING

 

14



--------------------------------------------------------------------------------



 



     
MECHANICAL
   
M1.1A
  FLOOR PLAN AREA A — HVAC
M1.1B
  FLOOR PLAN AREA B — HVAC
M2.1
  SCHEDULES — HVAC
M3.1
  DETAILS — HVAC
M3.2
  DETAILS — HVAC
M3.3
  DETAILS — HVAC
M3.4
  DETAILS — HVAC
M3.5
  DETAILS — HVAC
M3.6
  DETAILS — HVAC
M3.7
  DETAILS — HVAC
M3.8
  DETAILS — HVAC
 
    ELECTRICAL
E0.1
  SITE PLAN — HANGAR 21 ELECTRICAL
E1.1
  PARTIAL 1ST FLOOR PLAN — AREA A — HANGAR 21 LIGHTING
E1.2
  PARTIAL 1ST FLOOR PLAN — AREA B — HANGAR 21 LIGHTING
E2.1
  PARTIAL 1ST FLOOR PLAN — AREA A — HANGAR 21 ELECTRICAL
E2.2
  PARTIAL 1ST FLOOR PLAN — AREA B — HANGAR 21 ELECTRICAL
E2.3
  PARTIAL FLOOR PLANS — HANGAR 21 ELECTRICAL
E2.4
  ROOF PLAN — HANGAR 21 LIGHTNING PROTECTION
E3.1
  PARTIAL 1ST FLOOR PLAN — AREA A — HANGAR 21 ACCESS CONTROL & CCTV
E3.2
  PARTIAL 1ST FLOOR PLAN — AREA B — HANGAR 21 ACCESS CONTROL & CCTV
E4.1
  PARTIAL 1ST FLOOR PLAN — AREA A — HANGAR 21 LEGEND & FIXTURE SCHEDULE
E4.2
  PARTIAL 1ST FLOOR PLAN — AREA A — HANGAR 21 LEGEND & FIXTURE SCHEDULE
E4.3
  PARTIAL 1ST FLOOR PLAN — AREA A — HANGAR 21 LEGEND & FIXTURE SCHEDULE
E5.1
  ONE LINE POWER DIAGRAM
E5.2
  PANELBOARD SCHEDULES
E5.3
  PANELBOARD SCHEDULES
E5.4
  GROUNDING DETAILS
E5.5
  INSTALLATION DETAILS
E5.6
  INSTALLATION DETAILS
E5.7
  HEAT TRACING DETAILS
E5.8
  HEAT TRACING DETAILS AND GROUNDING DETAIL
E5.9
  ELECTRICAL INSTALLATION DETAILS
E5.10
  ELECTRICAL INSTALLATION DETAILS
E5.11
  INTERCOM INSTALLATION DETAILS
 
    HANGAR 24, 25, AND 27 DOCUMENTS

 

15



--------------------------------------------------------------------------------



 



     
ARCHITECTURAL
A1.1
  SITE PLAN
A2.1.24
  EXISTING FLOOR PLAN — HANGAR 24
A2.2.24
  EXISTING ROOF PLAN — HANGAR 24
A3.1.24
  EXISTING ELEVATIONS — HANGAR 24
A2.1.25
  EXISTING FLOOR PLAN — HANGAR 25
A2.2.25
  EXISTING ROOF PLAN — HANGAR 25
A3.1.25
  EXISTING ELEVATIONS — HANGAR 25
A2.1.27
  EXISTING FLOOR PLAN — HANGAR 27
A2.2.27
  EXISTING ROOF PLAN — HANGAR 27
A3.1.27
  EXISTING ELEVATIONS — HANGAR 27
 
    FIRE PROTECTION
FP1.2A
  EXISTING STORAGE HANGARS — AREA A — FIRE PROTECTION
FP1.2B
  EXISTING STORAGE HANGARS — AREA B — FIRE PROTECTION
 
    PLUMBING
P1.1
  FLOOR PLAN — PLUMBING
 
    MECHANICAL
M1.1
  FLOOR PLAN — HVAC
M2.1
  HVAC SCHEDULES AND DETAILS
 
    ELECTRICAL
E0.1
  SITE PLAN — ELECTRICAL
E1.1
  FLOOR PLAN — DEMOLITION
E2.1
  FLOOR PLAN — ELECTRICAL
E2.2
  PARTIAL FLOOR PLAN — ELECTRICAL
E2.3
  FLOOR PLAN — ELECTRICAL
E2.4
  FLOOR PLAN HANGAR 24 — ELECTRICAL
E2.5
  FLOOR PLAN FEEDER CITY — ELECTRICAL
E3.1
  LEGEND AND SCHEDULES
E4.1
  ONE-LINE DIAGRAM — DEMOLITION

 

16



--------------------------------------------------------------------------------



 



FEDERAL EXPRESS CORPORATION    
2003 CORPORATE AVENUE-B3    
MEMPHIS, TN 38132

                                                                               
                                                                  SUMMARY      
                  FEDEX                       EFFECTIVE     EFFECTIVE DATES    
2008   2009         PARCEL   LEASE           EFFECTIVE   SQUARE     DATE    
Billing from 2007 forward     EFFECTIVE JULY 2008     7/1/2008(3)   EFFECTIVE
JULY 2009     7/01/2013(3)   NUMBER   NUMBER   SUPPLEMENTAL   USE OR LOCATION  
DATE   FEET     RATE     MONTHLY     ANNUAL     RATES     MONTHLY     ANNUAL    
ESCALATION   RATES     MONTHLY     ANNUAL     ESCALATION  
1
  07-0958   N/A   TAXIWAY N   2/1/2009     100,035     $ 0.1906     $ 1,588.89  
  $ 19,066.67       N/A       N/A       N/A     N/A   $ 0.1906     $ 1,588.89  
  $ 19,066.67     CPI OR 13%
2
  07-0959   SUPPLEMENTAL 26   AMR FACILITIES/LANDLOCKED PARCELS   1/1/2007    
1,082,446     Varies     $ 30,869.35     $ 370,432.20     Varies     $ 35,497.91
    $ 425,974.92     15 % Varies (1)   $ 34,175.41     $ 410,104.92     CPI OR
13%
3
  07-0960   SUPPLEMENTALS   WEST RAMP                                          
                                                     
 
      18, 19, 20, 21, 22 & 23   UNIMPROVED GROUND   1/1/2007     3,111,647     $
0.1525     $ 39,543.85     $ 474,526.17     $ 0.1906     $ 49,423.33     $
593,079.92     N/A   $ 0.1906     $ 49,423.33     $ 593,079.92     CPI OR 13%
 
      22, 24 & 25   UNIMPROVED GROUND   1/1/2007     914,283     $ 0.1525     $
11,619.01     $ 139,428.16     $ 0.1906     $ 14,521.86     $ 174,262.34     N/A
  $ 0.1906     $ 14,521.86     $ 174,262.34     CPI OR 13%
4
  07-0961   N/A   TAXIWAY C   2/1/2009     731,098     $ 0.2400     $ 14,621.96
    $ 175,463.52       N/A       N/A       N/A     N/A   $ 0.2400     $
14,621.96     $ 175,463.52     CPI OR 13%
5
  07-0962   SUPPLEMENTAL 13   UNIMPROVED APRON/GRACELAND RAMP   1/1/2007    
515,496     $ 0.1525     $ 6,551.10     $ 78,613.14     $ 0.1906     $ 8,187.79
    $ 98,253.48     N/A   $ 0.1906     $ 8,187.79     $ 98,253.48     CPI OR 13%
 
      SUPPLEMENTAL 17   UNIMPROVED APRON/SIERRA RAMP   1/1/2007           $
0.1525                                             N/A                          
CPI OR 13%
6
  07-0963   AGREEMENT #92-0833   IRS/AOD   1/1/2007     2,248,286       N/A (6)
  $ 125,000.00     $ 1,500,000.00       N/A (6)   $ 125,000.00     $
1,500,000.00     N/A (6)   N/A (6)   $ 125,000.00     $ 1,500,000.00       15%
(7)
7
  07-0964   SOUTHWIDE #90-0242   GRAEBER ASSIGNMENT   1/1/2007     427,030      
N/A (6)   $ 2,506.15     $ 30,073.80       N/A (6)   $ 2,506.15     $ 30,073.80
    N/A (6)   N/A (6)   $ 2,506.15     $ 30,073.80     CPI OR 13%
8
  07-0965   SOUTHWIDE ASGMT. #80-0223   EQUITABLE LIFE   1/1/2007     451,370  
    N/A (6)   $ 2,340.16     $ 28,081.92       N/A (6)   $ 2,340.16     $
28,081.92     N/A (6)   N/A (6)   $ 2,340.16     $ 28,081.92     CPI OR 13%
9
  07-0966   SUPPLEMENTAL 15 (INTERNATIONAL PARK)   FEDEX PARKING - TCHULAHOMA  
1/1/2007     833,458     $ 0.2673     $ 18,565.28     $ 222,783.32     $ 0.2673
    $ 18,565.28     $ 222,783.32     N/A   $ 0.2673     $ 18,565.28     $
222,783.32     CPI OR 13%
10
  07-0967   SUPPLEMENTAL 16 (INTERNATIONAL PARK)   FEDEX CONSTRUCTION STORAGE
AREA   1/1/2007(2)     140,617     $ 0.2673     $ 3,132.24     $ 37,586.92     $
0.2673     $ 3,132.24     $ 37,586.92     N/A   $ 0.2673     $ 3,132.24     $
37,586.92     CPI OR 13%
11
  07-0968   SUPPLEMENTAL 13   UNIMPROVED GROUND/GSE STORAGE   1/1/2007    
187,217     $ 0.1525     $ 2,379.22     $ 28,550.59     $ 0.1906     $ 2,973.63
    $ 35,683.56     N/A   $ 0.1906     $ 2,973.63     $ 35,683.56     CPI OR 13%
12
  07-0969   SUPPLEMENTAL 27   A-380 GSE STORAGE   12/01/07     187,618     $
0.1525     $ 2,384.31     $ 28,611.75     $ 0.1525     $ 2,384.31     $
28,611.75     N/A   $ 0.1525     $ 2,384.31     $ 28,611.75     CPI OR 13%
13
  07-0970   SUPPLEMENTAL 23   A-380 RAMP   1/1/2007     1,897,879     $ 0.1220  
  $ 19,295.10     $ 231,541.24     $ 0.1220     $ 19,295.10     $ 231,541.24    
N/A   $ 0.1220     $ 19,295.10     $ 231,541.24     CPI OR 13%
 
      SUPPLEMENTAL 25   A-380 GSE RAMP   1/1/2007     319,113     $ 0.1525     $
4,055.39     $ 48,664.73     $ 0.1906     $ 5,068.58     $ 60,822.94     N/A   $
0.1906     $ 5,068.58     $ 60,822.94     CPI OR 13%
14
  07-0971   SUPPLEMENTAL 14   UNIMPROVED APRON/DE-ICING EQUIPMENT STORAGE  
1/1/2007     428,616     $ 0.1525     $ 5,447.00     $ 65,363.94     $ 0.1906  
  $ 6,807.85     $ 81,694.21     N/A   $ 0.1906     $ 6,807.85     $ 81,694.21  
  CPI OR 13%
15
  07-0972   N/A   SPRANKLE ROAD   1/1/2007     200,695     $ 0.0000     $ 0.00  
  $ 0.00     $ 0.0000     $ 0.00     $ 0.00     N/A   $ 0.0000     $ 0.00     $
0.00       N/A  
16
  07-0973   N/A   REPUBLIC ROAD   1/1/2007     113,179     $ 0.0000     $ 0.00  
  $ 0.00     $ 0.0000     $ 0.00     $ 0.00     N/A   $ 0.0000     $ 0.00     $
0.00       N/A  
17
  07-0974   SUPPLEMENTALS                                                      
                                             
 
      1 Parcel 1, 2, 3, 4, 6 & 9 (UNIMP GROUND)       1/1/2007     1,662,877    
$ 0.1525     $ 21,132.40     $ 253,588.74     $ 0.1906     $ 26,412.03     $
316,944.36     N/A   $ 0.1906     $ 26,412.03     $ 316,944.36     CPI OR 13%
 
      1 Parcel 1, 2, 7, 9 (IMP APRON)       1/1/2007     1,908,290     $ 0.1906
    $ 30,310.01     $ 363,720.07     $ 0.2383     $ 37,895.46     $ 454,745.51  
  N/A   $ 0.2383     $ 37,895.46     $ 454,745.51     CPI OR 13%
 
      Parcel 5 (INTERNATIONAL PARK)       1/1/2007     24,000     $ 0.2673     $
534.60     $ 6,415.20     $ 0.3341     $ 668.25     $ 8,019.00     25 % $ 0.3341
    $ 668.25     $ 8,019.00     CPI OR 13%
 
      1 Parcel 8 (INTERNATIONAL PARK)   FUEL TANKS   1/1/2007     247,254     $
0.2673     $ 5,507.58     $ 66,090.99     $ 0.3341     $ 6,884.48     $
82,613.74     25 % $ 0.3341     $ 6,884.48     $ 82,613.74     CPI OR 13%
 
      1 & 8 Parcel 12 (INETRNATIONAL PARK)   ARTC TRAINING BUILDING   1/1/2007  
  117,915     $ 0.2673     $ 2,626.56     $ 31,518.68     $ 0.3341     $
3,283.20     $ 39,398.35     25 % $ 0.3341     $ 3,283.20     $ 39,398.35    
CPI OR 13%
 
      1 & 8 Parcel 11 (INTERNATIONAL PARK)   GAS STATION   1/1/2007     45,359  
  $ 0.2673     $ 1,010.37     $ 12,124.46     $ 0.3341     $ 1,262.96     $
15,155.58     25 % $ 0.3341     $ 1,262.96     $ 15,155.58     CPI OR 13%
 
      8 Parcel 9 (INTERNATIONAL PARK)   SOUTH RAMP, COURTYARD, SOUTHGATES  
1/1/2007     1,586,172     $ 0.2673     $ 35,331.98     $ 423,983.78     $
0.3341     $ 44,164.98     $ 529,979.72     25 % $ 0.3341     $ 44,164.98     $
529,979.72     CPI OR 13%
 
      Parcel 10 (INTERNATIONAL PARK)   SOUTHEASTERN RAMP, NORTH SECONDARY,  
1/1/2007     70,200     $ 0.2673     $ 1,563.71     $ 18,764.46     $ 0.3341    
$ 1,954.63     $ 23,455.58     25 % $ 0.3341     $ 1,954.63     $ 23,455.58    
CPI OR 13%
 
      Parcel 17 (INTERNATIONAL PARK)   NORTH INPUT, PRIMARY SORT,   1/1/2007    
4,333,659     $ 0.2673     $ 96,532.25     $ 1,158,387.05     $ 0.3341     $
120,665.32     $ 1,447,983.81     25 % $ 0.3341     $ 120,665.32     $
1,447,983.81     CPI OR 13%
 
          SMALL PACKAGE SORT SYSTEM,                                            
                                                   
 
          INTERNATIONAL INPUT, HEAVY WEIGHT, EAST RAMP                          
                                                                     
 
          TAB-LINE MAINTENANCE   1/1/2007     556,334     $ 0.2673     $
12,392.34     $ 148,708.08     $ 0.3341     $ 15,490.42     $ 185,885.10     25
% $ 0.3341     $ 15,490.42     $ 185,885.10     CPI OR 13%
 
      10 Parcel 27A (IMP APRON)   PARCEL 27A   1/1/2007     487,512     $ 0.1906
    $ 7,743.32     $ 92,919.79     $ 0.2383     $ 9,681.18     $ 116,174.11    
N/A   $ 0.2383     $ 9,681.18     $ 116,174.11     CPI OR 13%
 
      11 Parcel A & B West (UNIMP GROUND)   NORTH RAMP   1/1/2007     527,676  
  $ 0.1525     $ 6,705.88     $ 80,470.59     $ 0.1906     $ 8,381.25     $
100,575.05     N/A   $ 0.1906     $ 8,381.25     $ 100,575.05     CPI OR 13%
 
      5 Parcel 16 (INTERNATIONAL PARK)       1/1/2007     796,312     $ 0.2673  
  $ 17,737.85     $ 212,854.20     $ 0.3341     $ 22,172.31     $ 266,067.75    
25 % $ 0.3341     $ 22,172.31     $ 266,067.75     CPI OR 13%
 
      23   GRAEBER ASSIGNMENT/TRUCKING OPERATION   1/1/2007     261,460     $
0.1029     $ 2,242.02     $ 26,904.25     $ 0.1286     $ 2,802.53     $
33,630.32     25 % $ 0.1286     $ 2,802.53     $ 33,630.32     CPI OR 13%
 
      SUPPLEMENTAL 9 (INTERNATIONAL PARK)   PARKING AREA   1/1/2007     18,933  
  $ 0.2673     $ 421.73     $ 5,060.79     $ 0.3341     $ 527.17     $ 6,325.99
    25 % $ 0.3341     $ 527.17     $ 6,325.99     CPI OR 13%

 

17



--------------------------------------------------------------------------------



 



FEDERAL EXPRESS CORPORATION
2003 CORPORATE AVENUE-B3
MEMPHIS, TN 38132

                                                                               
                                                                  SUMMARY      
                  FEDEX                       EFFECTIVE     EFFECTIVE DATES    
2008   2009         PARCEL   LEASE           EFFECTIVE   SQUARE     DATE    
Billing from 2007 forward     EFFECTIVE JULY 2008     7/1/2008 (3)   EFFECTIVE
JULY 2009     7/01/2013 (3)   NUMBER   NUMBER   SUPPLEMENTAL   USE OR LOCATION  
DATE   FEET     RATE     MONTHLY     ANNUAL     RATES     MONTHLY     ANNUAL    
ESCALATION   RATES     MONTHLY     ANNUAL     ESCALATION  
18
  07-0975   SUPPLEMENTAL 8 (INTERNATIONAL PARK)   DC-10 HANGAR (LAND)   1/1/2007
    552,730     $ 0.2673     $ 12,312.06     $ 147,744.73     $ 0.2673     $
12,312.06     $ 147,744.73     N/A   $ 0.2673     $ 12,312.06     $ 147,744.73  
  CPI OR 13 %
18A
  07-0976   BUILDING HAVING AN AREA OF 72,378 SQ FT & OTHER IMPROVEMENTS   DC-10
HANGAR (BUILDING)   9/1/2012 (4)     72,378     $ 1.2600     $ 7,599.69     $
91,196.28       N/A       N/A       N/A     N/A     N/A       N/A       N/A    
CPI OR 13 %
 
      CONSTRUCTED ON PARCEL 18                                                  
                                                 
19
  07-0977   SUPPLEMENTAL 8 (INTERNATIONAL PARK)   ENGINE SHOP   1/1/2007    
418,016     $ 0.2673     $ 9,311.31     $ 111,735.68     $ 0.2673     $ 9,311.31
    $ 111,735.68     N/A   $ 0.2673     $ 9,311.31     $ 111,735.68     CPI OR
13 %
20
  07-0978   SUPPLEMENTAL 27   WEST SIDE OF TANG   3/1/2008     108,051     $
0.1525     $ 1,373.15     $ 16,477.78     $ 0.1525     $ 1,373.15     $
16,477.78     N/A   $ 0.1525     $ 1,373.15     $ 16,477.78     CPI OR 13 %
21
  07-0979   SUPPLEMENTAL 7   DEMOCRAT VEHICLE PARKING   1/1/2007     1,812,363  
  $ 0.1525     $ 23,032.11     $ 276,385.36     $ 0.1906     $ 28,786.37     $
345,436.39     N/A   $ 0.1906     $ 28,786.37     $ 345,436.39     CPI OR 13 %
22
  07-0980   SUPPLEMENTAL 9   DEMOCRAT VEHICLE PARKING   1/1/2007     491,127    
$ 0.1525     $ 6,241.41     $ 74,896.87     $ 0.1906     $ 7,800.73     $
93,608.81     N/A   $ 0.1906     $ 7,800.73     $ 93,608.81     CPI OR 13 %
23
  07-0981   N/A   TAXIWAY SIERRA   2/1/2009     248,711     $ 0.2400     $
4,974.22     $ 59,690.64       N/A       N/A       N/A     N/A   $ 0.2400     $
4,974.22     $ 59,690.64     CPI OR 13 %
24
  07-0982       SORT FACILITY   9/01/2009(5)     292,000     $ 1.2600     $
30,660.00     $ 367,920.00       N/A       N/A       N/A     N/A   $ 1.2600    
  N/A       N/A     CPI OR 13 %

      Note 1:   (a)   Hangar 26 has been removed from Parcel 2 and, effective
July 1, 2009, rent for Parcel 2 has been reduced by $1,322.50 per month,
$15,870.00 per year.   (b)   As of the later to occur of August 1, 2010, or the
date of Tenant’s beneficial occupancy of the Replacement Hangar, as defined in
the Third Amendment to the Composite Lease Agreement, the annual rent will be
reduced by $44,246.00 ($3,687.17 monthly). The rent rate for the 35,000 square
foot Replacement Hangar will be $0.1906.   (c)   As of the later to occur of
August 1, 2010, or Tenant’s beneficial occupancy of renovated Hangars 24, 25 and
27, the combined annual rent for these Hangars will be reduced by $23,458.05
(30% of $78,193.49).   Note 2:   In accordance with the Second Amendment to the
Composite Lease Agreement, Parcel 10 will not be part of the demised premises
between May 1, 2010, and December 31, 2011, and no rent will be payable with
respect to that Parcel during that time period.   Note 3:   Refer to
Section 2.03(a)(i) of the Composite Lease Agreement for a further description of
the rent adjustment summarized in this column.   Note 4:   The Effective Date is
subject to the operation and effect of Section 1.04(b) of the Composite Lease
Agreement. When the Effective Date occurs, the rent for Parcel 18A will be
calculated based upon a rental rate of $1.26 per square foot of building
footprint area.   Note 5:   The Effective Date is subject to the operation and
effect of Section 1.04(b) of the Composite Lease Agreement. When the Effective
Date occurs, the rent for Parcel 24 will be calculated based upon a rental rate
of $1.26 per square foot of building footprint area.   Note 6:   For Parcels 6,
7, and 8, the monthly rent for each is an amount previously agreed upon by the
Parties, and is not calculated on any applicable current rate.   Note 7:  
Section 2.03(a)(i) of the Composite Lease Agreement will govern the escalation
of the rent for Parcel 6 beginning July 1, 2018.

              RATE & RATE ESCALATION   CURRENT RATES     7/1/2013
IMPROVED GROUND
  $ 0.2383     CPI-U
UNIMPROVED GROUND
  $ 0.1906     CPI-U

 

18